Title: To Alexander Hamilton from James McHenry, 17 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War department 17 May 1799.
          
          Inclosed is a Copy of a letter from Mr. Francis Mentges suggesting that certain artificers now with Captain Elliotts Company which I think could be very usefully employed at Fort Mifflin as also Lieut Gibson—
          Lieutenant Gibson has already discovered mechanical ability in the line of his profession and will be very necessary at Fort Mifflin to superintend the construction of Gun carriages for the different Garrisons.
          Lieut Peter A Drancy who is at West point has the same skill in a pretty remarkable degree and superintends the Artificers at that post.
          You will consider whether without materially affecting the arrangement those two Officers can be attached to the companies stationed at Fort Mifflin and West point viz. Gibson to the former and Drancy to the latter and if so will arrange them accordingly and give the necessary orders relative to the artificers required at Fort Mifflin—
          I also enclose you a letter from Francis Mentges relative to the discharge of a certain Thomas Curry.
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton 
        